Title: To Thomas Jefferson from Charles Willson Peale, 10 January 1803
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum Jany 10th. 1803.
          
          I have received letters from my Sons dated Octr 14th, about two weeks after they had opened their exhibition of the Skeleton of the Mammoth. They inform me, although but little company had visited the Room yet they were respectable and seemed pleased. my Sons had not then published in the news papers, and probably not known to the Public. they had only thrown out a few hand-bills
          Enclosed I send you Rembrandt’s Pamphlet, the next edition probably will have plates. he was just beginning a view of our last days work at Mastens in which he introduces an American thunder-storm it was in reallity the most dreadful in appearance I had ever seen, yet passed away with wind only, I dont know whether an exact representation will be credited by Englishmen that had not been in America.
          I also enclose a few profiles taken by the Physiognotrace in the Museum, invented by Mr. Hawkins. another engenious invention of his, promises to be very useful. I have written to Mr. Maddison, who will I presume will shew the Letters to you.
          Mr. Hawkins has a prospect of making money by selling Patent rights for improving Rum & whiskey—His engenious Mechanical powers will be of great advantage to America if we can keep him—but I fear he will not return if he goes to England as he proposses in the Spring. though he tells me he intends to settle finally with us—but his republicanism is our only securiety for possessing of him.   My progress to improvements and dress of the Museum goes on faster than I had expected—the utility of it will be rendered more conspicuous with this winters labour. ?May I hope the favour of your visit the insueing spring or Summer? it will be highly gratifying to
          Dear Sir your much obliged friend
          
            C W Peale
          
        